El Juez Peesidente Sb. Hebnández,
emitió la opinión del tribunal.
Los demandantes apelantes en concepto de herederos de Angel Hidalgo Contreras radicaron en la Corte de Distrito de Humacao, con fecha 5 de agosto de 1919, una demanda contra los demandados sobre desahucio por precario, ale-gando que al ocurrir el fallecimiento de Angel Hidalgo Contreras, en 14 de diciembre de 1915, dejó éste entre otros bie-nes una finca rústica que se describe en la demanda en la cual existe una casa terrera de maderas y techo de zinc destinada a habitación, y como Hidalgo Contreras tenía acogida en di--*92cha casa a una mujer llamada Felicita Delgado, madre natural de los demandados Juan Jerónimo y Carmen Delgado, mujer de edad muy avanzada y enferma, los demandantes to-maron el acuerdo de mantenerla y darle habitación hasta que muriera, y al efecto consintieron en que la Felicita continuara viviendo en la casa sin pagar canon ni merced alguna, hasta el'momento de su muerte, conviviendo con ella sus hijos na-turales Carmen y Juan Jerónimo Delgado y su hijo político o yerno el otro demandado Cirilo Santana, para que cuida-ran de su persona; pero habiendo fallecido Felicita Delgado en 20 de marz© de 1918, cesó el motivo de la ocupación y - uso de la casa por parte de los demandados, quienes a pesar de ello siguen disfrutándola sin pagar canon o merced alguna y se niegan a entregarla a los demandantes.
Los demandados al contestar la demanda negaron los he-chos en ella expuestos, alegando como materia de defensa que en la misma Corte de Humacao y con los números 4330 y 5527 se encuentran pendientes y en trámite dos acciones civiles entre los demandantes y los demandados, en cuyos pleitos reclamán los hoy demandados la propiedad exclusiva de la finca descrita en la demanda así como de los bienes todos que en vida pertenecieron a Angel Hidalgo Contreras y a Felicita Delgado, y que los demandados en el presente pleito son los únicos y exclusivos dueños de la finca de que se trata y los únicos también con derecho a la posesión de la misma.
Celebrado el juicio la Corte de Humacao dictó sentencia en 12 de diciembre de 1919 declarando sin lugar la demanda por tratarse de un caso en el que los demandados no tienen el carácter de poseedores en precario, pues su posesión obe-dece a un derecho más o menos discutible pero nunca a la tolerancia de los demandantes.
Esa sentencia ha sido apelada por los demandantes.
No nos toca resolver en el presente juicio sobre los dere-chos que controvierten demandantes y demandados en los *93dos casos pendientes iniciados antes que el presente en la Corte de Distrito de Hnmacao, uno de ellos, No. 4330, sobre liquidación de sociedad civil de gananciales iniciado por Fe-licita Delgado en 17 de abril de 1916, y continuado después por Carmen y Juan Jerónimo Delgado como componentes de la sucesión de la misma, y el otro, No. 5527, por Juan Jeró-nimo Delgado contra los boy demandantes sobre declarato-ria de existencia de contrato y otros extremos, pues esos de-rechos han de ser resueltos en los expresados juicios, me-diante las alegaciones y pruebas aducidas en ellos, y no nos es dable establecer en éste prejuicio alguno sobre su re-sultado.
La única cuestión hoy a discutir y resolver es si los de-mandados poseen o no en precario la casa de que se trata y para ello se hace necesario traer a examen las pruebas del juicio.
Son hechos resultantes del juicio que los demandantes son actualmente causahabientes de Angel Hidalgo Contreras por título hereditario; que Hidalgo Contreras, por escritura de 10 de mayo de 1905, inscrita en el registro, había adquirido la finca y casa que se mencionan en la demanda; que Feli-cita Delgado falleció bajo testamento que había otorgado en 3 de abril de 1917 en el que instituyó por herederos a su hija Carmen, habida en relaciones amorosas con Manuel Delgado, casada con Cirilo Santana y a Jerónimo Delgado, ha-bido en concubinato con Angel Hidalgo, y que están actual-mente en tramitación los pleitos de que ya dejamos hecho mérito.
La prueba testifical de los demandantes tiende a demos-trar que ocurrido el fallecimiento de Angel Hidalgo convi-nieron ellos en que Felicita Delgado continuara viviendo hasta su fallecimiento la casa donde vivía con Angel Hidalgo, quedando encargados de prestarle cuidados y atenciones sus hijos Juan Jerónimo y Carmen Delgado, casada con Cirilo Santana.
*94La prueba testifical de los demandados tiende a demos-trar que Angel Hidalgo Contreras y Felicita Delgado vivie-ron largos años en concubinato y que durante esa vida co-mún, trabajando ambos, compró Hidalgo para los dos con dinero del uno y del otro la casa de que se trata.
La prueba testifical de los demandados consiste en las declaraciones de los testigos José Rodríguez Cruz y Ramón Morales. El primero declara entre otras cosas que—
‘ ‘ Sabe que esa finca a que se refiere la demanda la compró' Angel Hidalgo con dinero de ellos, según lo explicaron ellos, con dinero de él y de Felicita, la mujer que él tenía, que Felá vivía con él en la misma casa, que los conoció viviendo por lo menos veintiocho años como marido y mujer; ella trabajaba tanto como él, se dedicaba mu-cho a la crianza de aves y de cerdos; que sabe que ella atendía a las necesidades de la casa, que ella trabajaba más que él, mucho más que él trabajaba ella, en todo trabajo, atendía a la casa y se dedi-caba a la crianza de aves y cerdos y bregaba con peones y hacía manutenciones para los peones y todo eso; que ella hacía eso en la finca que tenía arrendada '* # Que Angel Hidalgo le dijo que él iba a comprar esa finca y para comprarla tenía que realizar los bienes que tenía de ella y de él para comprarla con el producto de ellos * *
El otro testigo Ramón Morales declara—
“Que don Angel * * le decía siempre que aquella finca la había adquirido por medio de su trabajo y de su señora o de su mujer que tenía al lado en unión, porque resulta que él tenía una finca arrendada a don Ignacio Berrios y trabajaban ellos criando cerdos y criando ganado, haciendo un capitalito de dinero que por cierto lo tenían en la, casa de don Celestino Solá y después le com-praron la finca esa a Machuca, y Angel Hidalgo dijo, yo quiero esto para mi hijo para 'el día que muera tanto la madre como él queden amparados '* * Yo puedo decir que conocí a Felicita Delgado en unión de él y sucede que ellos habían adquirido un ca-pitalito y vivían juntos.”
Como se ve la negativa formulada por los demandados con relación a su posesión en precario no está desnuda de toda prueba. Es aplicable al recurso la doctrina establecida *95en los casos de Miranda v. Comerón et al., 19 D. P. R. 488, y Gandía v. Cabán, 22 D. P. R. 833, de que cuando en una acción de desahucio- por precario el demandado contesta ale-gando qne no posee en tal concepto sino en el de dueño, y presenta alguna evidencia qne aparentemente demuestra que su posesión no .es precaria, no debe declararse con lugar la demanda de desahucio.
Atendidos los méritos probatorios expuestos, no podemos llegar a la conclusión de que los demandados posean en pre-cario, esto es, sin título ni derecho alguno y por mera tole-rancia de los demandantes la finca que éstos reclaman. En ol presente caso hay envuelta una cuestión de derecho, de gran trascendencia, que no puede resolverse en un juicio de desahucio sin las garantías de defensa e información que ofrecen los juicios declarativos. Andino v. Canales, 27 D. P. R. 281.
Es de confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados del Toro y Hut-chison; disintiendo los Jueces Asociados Sres. Wolf y Al-drey. .